 



Exhibit 10.1
LIMITED PARTNERSHIP AGREEMENT
OF
ANSONIA APARTMENTS, L.P.
     AGREEMENT made as of November 25, 1997, by and between PB Acquisition
Corp., a corporation having its principal place of business at c/o National
Income Realty Trust, 280 Park Avenue, East Building, 20th Floor, New York, New
York (“PB”) and Ansonia LLC, a limited liability company having an address c/o
APA Management LLC, 137 East 36th Street, New York, New York 10016 (“ALLC”).
W I T N E S S E T H:
     WHEREAS, PB and ALLC desire to form a limited partnership styled Ansonia
Apartments, LP. (the "Partnership”) on the terms and conditions hereinafter set
forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto hereby form a limited partnership under the name of Ansonia
Apartments, L.P. pursuant to the Delaware Revised Uniform Limited Partnership
Act, as amended from time to time (the “Law”) upon the following terms and
conditions:
ARTICLE 1
PARTNERS, TERMS, NAME, PURPOSE
AND PLACE OF BUSINESS
     1.1 Formation of Partnership. The parties hereto agree to form the
Partnership under Section 17-201 of the Law, as such Law may from time to time
be amended, except to the extent any provision of the Law is inconsistent with
any provision herein. The Partnership shall be a partnership only for the
purposes specified in Section 1.3 and shall not create or continue a partnership
between the parties with respect to any other activities whatsoever.
     1.2 Name. The name of the Partnership shall be Ansonia Apartments, LP. The
business of the Partnership shall be conducted solely under such name and title
to all assets of the Partnership shall be held in such name.

1



--------------------------------------------------------------------------------



 



     1.3 Purposes of the Partnership.
          1.3.1 Purposes. The sole and only purposes of the Partnership are:
          (a) To acquire, own, operate, manage, lease, mortgage, transfer,
dispose of and otherwise control interests in real estate and real estate
related assets; and
          (b) To enter into agreements, contracts and to engage in such other
activities as are consistent with the foregoing or further the business of the
Partnership as contemplated by this Agreement.
     1.4 Partners.
          1.4.1 Unless and until a substitute or additional general partner is
admitted to the Partnership in accordance with Article 7 or 8, the general
partner of the Partnership shall be PB (the holder of the general partnership
interest in the Partnership is sometimes referred to herein as the “General
Partner”).
          1.4.2 Unless and until one or more substitute or additional limited
partners are admitted to the Partnership in accordance with Article 7, the
Limited Partner of the Partnership shall be ALLC. (the “Limited Partner” and
collectively, the “Limited Partners”).
          1.4.3 The General Partner and the Limited Partners are sometimes
referred to herein individually as a “Partner” or collectively as the
“Partners.”
          1.4.4 For purposes of this Agreement, the term “Affiliate” shall mean,
when used with reference to a specified entity or person (a “Person”),
(i) another Person who directly or indirectly controls, is controlled by or is
under common control with the specified Person, and (ii) any Person who is an
officer, general partner, limited liability company manager or trustee of, or
serves in a similar capacity with respect to, the specified Person (but only to
the extent such Person is acting in that capacity with respect to the specified
Person). The ownership by a specified Person of more than 50% of the equity of
another Person shall make that Person and the specified Person Affiliates.
Ownership of 50% or less of the equity of another Person shall not make that
other Person an Affiliate unless the specified Person also has actual control of
such other Person.

2



--------------------------------------------------------------------------------



 



     1.5 Partnership Filings. The General Partner shall execute and file all
documents required by the Law to be filed in connection with the formation and
continued existence of the Partnership and to preserve and maintain the limited
liability of the Limited Partners. The Partnership shall also qualify to do
business as a foreign limited partnership in each state where such qualification
is required.
     1.6 Place or Business. The principal place of business of the Partnership
shall be 90 Gerrish Avenue, East Haven, Connecticut or at such other location as
may be selected by the General Partner from time to time. The General Partner
shall give notice to the Limited Partners of any change in the location of the
principal place of business of the Partnership.
     1.7 Term. The Partnership shall commence upon the date on which the
Certificate of Limited Partnership (the “Certificate”) is filed in the office of
the Secretary of State of the State of Delaware in accordance with the Law and
shall continue until December 31, 2075 unless dissolved and liquidated at an
earlier date pursuant to the provisions of Article 8 hereof.
     1.8 Registered Agent. The name and address of the registered agent and the
office of the Partnership in the State of Delaware upon whom process may be
served is National Registered Agents, Inc., 9 East Loockerman Street, Dover,
Delaware 19901.
     1.9 Liability of the Partners.
          1.9.1 The General Partner shall not be liable for the return of any
portion of the capital contribution of any Limited Partner, the return of which
shall be made solely from Partnership assets. The General Partner shall not be
liable to the Partnership or any Limited Partner for any act or omission
performed or omitted by it, except if such act or omission was attributable to
willful misconduct or gross negligence.
          1.9.2 Except as required by the Law, the Limited Partners shall not be
liable for the debts, liabilities, contracts or other obligations of the
Partnership. The Limited Partners shall be liable only to make their capital
contribution as herein specifically provided and shall not be required, after
their capital contribution shall have been paid, to make any further capital
contribution to the Partnership, or to lend any funds to the Partnership or to
repay to the

3



--------------------------------------------------------------------------------



 



Partnership, any Partner or any creditor of the Partnership any amount including
any negative balance in such Limited Partners’ Capital Account.
ARTICLE 2
CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
     2.1 Interests of Partner.
          2.1.1 Subject to Articles 7 and 8 hereof, the respective interests of
the Partners (“Percentage Interests”) in the Partnership shall be as set forth
on Exhibit A attached hereto opposite each Partner’s name.
          2.1.2 If the Percentage Interests of any Partners are changed pursuant
to the terms of this Agreement during any calendar year, then the amount of all
items to be credited, charged, allocated or distributed to such Partners for
such entire calendar year in accordance with Percentage Interests in the
Partnership shall be apportioned to the portion of such calendar year which
precedes the date of such change and to the portion of such calendar year which
occurs on and after the date of such change, in proportion to the number of days
in each such portion. The amounts of the items so allocated to each such portion
shall be credited, charged, allocated or distributed to such Partners in
proportion to their Percentage Interests in the Partnership during each such
portion of the calendar year in question.
          2.1.3 Except as shall be provided herein, the Partners shall not be
required to make any capital. contribution to the Partnership.
     2.2 Capital Contributions.
          2.2.1 The Partners have each contributed or are deemed to have
contributed to the capital of the Partnership concurrently with or prior to the
execution of this Agreement the amounts of cash set forth on Exhibit A to this
Agreement. After the date hereof, cash shall be contributed to the capital of
the Partnership by the Partners in such amounts as they shall agree from time to
time. It is the present intention, but not the obligation, of the General
Partner to contribute a minimum of $10 million per year to the Partnership
during the first two (2) years of the Partnership. All cash contributed or
deemed contributed by a Partner is hereinafter referred to as such Partner’s
“Capital Contribution”. For purposes of this Agreement, a Partner’s

4



--------------------------------------------------------------------------------



 



“Unreturned Capital Contribution” means a Partner’s Capital Contribution reduced
by all amounts distributed to such Partner pursuant to Section 4.2.2 or
Section 4.2.3 or pursuant to the next sentence. Any amount paid by ALLC to PB
pursuant to the Partnership Interest Agreement between PB and ALLC made of even
date herewith (the “Contribution Agreement”) shall be deemed a capital
contribution by ALLC to the Partnership and a return to PB of capital previously
contributed by it.
          2.2.2 No Partner may withdraw any capital contribution from the
Partnership without the consent of all the other Partners.
          2.2.3 Except as otherwise provided herein, no Partner shall have the
right demand or receive property, other than cash, in return for a capital
contribution or have priority over another Partner, either as to the return of
capital contributions or as to profits, losses or distributions, or as to
compensation by way of income.
          2.2.4 Except as set forth herein, no Partner shall be entitled to
interest of any kind on its Capital Contribution.
     2.3 Capital Account. A capital account (“Capital Account”) has and shall be
maintained for each Partner on the books of the Partnership in accordance with
the provisions of Treasury Regulation section 1.704-1(b)(2)(iv) as such
regulation is in effect on the date hereof. Without limiting the foregoing, the
following provisions shall apply.
          2.3.1 The Capital Accounts of the Partners as of the date hereof are
set forth on Exhibit A.
          2.3.2 Subject to the last sentence of section 2.3.4 below, the Capital
Account of each Partner shall be further credited with (i) an amount equal to
such Partner’s actual or deemed cash capital contributions and the fair market
value of property contributed to the Partnership, (net of liabilities secured by
such property) after the date hereof, and (ii) such Partner’s share of the
Partnership’s Net Profit allocated to such Partner in accordance with Article 5
hereof, but for this purpose including income and gain exempt from tax;
          2.3.3 Subject to the last sentence of Section 2.3.4, below, the
Capital Account of each Partner shall be further debited by (i) the amount of
actual or deemed cash distributions to

5



--------------------------------------------------------------------------------



 



such Partner and the fair market value of property distributed to the Partner
(net of liabilities secured by such property), and (ii) such Partner’s share of
the Partnership’s Net Loss allocated to such Partner pursuant to Article 5
hereof, and of expenditures which are permitted to be neither capitalized nor
deducted for tax purposes (including for this purpose losses or expenses which
may not be deducted for tax purposes pursuant to either Section 267(a)(1),
Section 709 or Section 707(b) of the Code).
          2.3.4 Upon the transfer of an interest in the Partnership, the Capital
Account of the transferor Partner (as adjusted, if at all, as required by this
Section 2.3.4) attributable to the transferred interest will be carried over to
the transferee Partner. The Capital Account will not be adjusted to reflect any
adjustment under Section 743 of the Code. If (i) such transfer causes a
termination of the Partnership for tax purposes within the meaning of
Section 708(b)(1)(B) of the Code, or (ii) upon (1) the liquidation of the
Partnership, (2) the liquidation of a Partner’s interest in the Partnership,
(3) the distribution of money or property to a Partner, or (4) the contribution
of money or property to the Partnership by a new or existing Partner as
consideration for an interest in the Partnership, adjustments shall be made to
the Partners’ Capital Accounts in the following manner. All property of the
Partnership which is not sold in connection with such event shall be valued at
their then fair market value. Such fair market value shall be used to determine
both the amount of gain or loss which would have been recognized by the
Partnership if the property had been sold for its fair market value (subject to
any debt secured by the property) at such time, and the amount of Net Cash Flow
which would have been distributable by the Partnership pursuant to Article 4 if
the property had been sold at such time for said fair market value (less the
amount of any debt secured by the property). The Capital Accounts of the
Partners shall be adjusted to reflect the allocation of such hypothetical gain
or loss (in accordance with Article 5). The Capital Accounts of the Partners (or
of a transferee of a Partner) shall thereafter be adjusted to reflect the
Partner’s share of “book items” rather than tax items in accordance with
Treasury Regulation Sections 1.704-1(b)(2)(iv)(g) and 1.704(b)(4)(i) and
subsequent allocations of income, gain, loss and deductions shall be made as
necessary so as to

6



--------------------------------------------------------------------------------



 



take account of the variation between the adjusted tax basis and the fair market
value of such property in accordance with Section 704 of the Code.
          2.3.5 For purposes of this Agreement, (A) the term “liquidation of the
Partnership” shall mean (1) a termination of the Partnership effected in
accordance with Article 8, which shall be deemed to occur, for purposes of this
Section 2.3.5, on the date upon which the Partnership ceases to be a going
concern and is continued in existence solely to wind-up its affairs, or (2) a
termination of the Partnership pursuant to Section 708(b)(1) of the Code, and
(B) the term “liquidation of a Partner’s interest in the Partnership” shall mean
the termination of the Partner’s entire interest in the Partnership effected by
a distribution, or a series of distributions, by the Partnership to the Partner.
          2.3.6 The foregoing provisions and the other provisions of this
Agreement relating to the maintenance of Capital Accounts are intended to comply
with Sections 1.704-1(b) of the Treasury Regulations (the “Regulations”), and
shall be interpreted and applied in a manner consistent with such Regulations.
In the event the General Partner shall determine that it is prudent to modify
the manner in which the Capital Accounts, or any debits or credits thereto, are
computed in order to comply with such Regulations, the General Partner may make
such modification after notifying all other Partners of the intent to so modify
the Capital Accounts and provided further that no Partner objects in writing to
such modification within thirty (30) days of such notice.
     2.4 Loans to the Partnership. Without being required hereunder to do so,
any Partner or an Affiliate thereof may loan money to the Partnership in the
event of emergency and/or to pay expenses of the Partnership incurred in the
normal course of business if and to the extent funds are not otherwise available
therefor. If such a loan is made, it shall bear interest at the Interest Rate
(as hereinafter defined), or, if such lending Partner or Affiliate borrows such
money, the cost of funds to such lending Partner of Affiliate, but in either
case never in excess of the maximum rate permitted by law. For purposes of this
Agreement, Interest Rate shall mean

7



--------------------------------------------------------------------------------



 



the fluctuating rate per annum equal to two percent (2%) plus the rate announced
from time to time by Citibank, N.A. as its “prime rate.”
     2.5 General Partner’s Liability for Capital. The General Partner shall have
no personal liability for the return of any capital contributions to the Limited
Partners or to compensate a negative balance in the Capital Account of any
Limited Partner.
     2.6 Termination of Partnership Interest. The Partners hereby acknowledge
and agree that, in the event ALLC does not pay to PB in full the “Contribution
Amount” defined in the Contribution Agreement when due, or if a default occurs
under paragraph 8 of the Contribution Agreement, then ALLC’s interest in the
Partnership shall automatically and without any further documentation required
(other than an Amendment to this Agreement) be deemed assigned to PB or its
appointed designee, and ALLC shall have no continuing interest in the
Partnership whatsoever.
ARTICLE 3
MANAGEMENT
     3.1 Management Powers of the General Partner.
          3.1.1 Except as otherwise provided herein, including, without
limitation, Section 3.2 hereof, all decisions with respect to any matter set
forth in this Agreement or otherwise affecting or arising out of the business of
the Partnership, the management, operation and control of the Partnership and
its day-to-day business and affairs shall vest solely in the General Partner. In
such capacity, the General Partner shall have the power on behalf of and in the
name of the Partnership to carry out any and all of the purposes of the
Partnership set forth in Section 1.3 and to perform all acts and enter into and
perform all contracts and other undertakings which it may deem necessary or
advisable or incidental thereto on behalf of the Partnership. Without limiting
the generality of the foregoing, the General Partner is hereby authorized,
empowered, obligated and responsible on behalf of the Partnership:
          (i) to carry on each and every business of the Partnership referred to
in Section 1.3 hereof and to execute and deliver in the Partnership name any and
all instruments necessary in connection therewith;

8



--------------------------------------------------------------------------------



 



          (ii) to employ or consult such persons, firms or corporations as it
shall deem advisable for the operation and management of the Partnership
business including, without limitation, property managers, brokers, consultants,
accountants, attorneys or specialists in any field of endeavor whatsoever,
including any Person (including a Partner or an Affiliate of a Partner);
          (iii) to deposit the funds of the Partnership in the Partnership name
in any bank or trust company and to entrust to such bank or trust company the
securities, monies, documents and papers belonging to or relating to the
Partnership;
          (iv) to own, possess, improve, sell, transfer, lease, renegotiate,
extend, restructure, foreclose upon or acquire by transfer in lieu thereof or
otherwise deal with, and to exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to, all or any portion of
Partnership property;
          (v) to borrow monies from any party, issue evidences of indebtedness
in connection therewith, increase the amount of, modify, amend or change the
terms of, endorse and execute promissory notes, drafts, bills of exchange,
warrants, bonds, debentures and other negotiable or non-negotiable instruments
and evidences of indebtedness, and to secure the payment thereof and of the
interest thereon by mortgage upon or by pledge, conveyance or assignment in
trust of the whole or any part of Partnership property whether at the time owned
or thereafter acquired, and to sell, pledge or otherwise dispose of such bonds
or other obligations of the Partnership;
          (vi) to pay all expenses and fees incurred in connection with the
Partnership and its business;
          (vii) to sue on, defend or compromise any and all claims or
liabilities in favor of or against the Partnership, and submit any or all such
claims or liabilities to arbitration;
          (viii) to file applications, communicate and otherwise deal with any
and all governmental agencies having jurisdiction over, or in any way affecting,
Partnership property or any aspect of the Partnership’s business;

9



--------------------------------------------------------------------------------



 



          (ix) to make or revoke any election permitted the Partnership by any
taxing authority;
          (x) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance, necessary or appropriate to the
business of the Partnership;
          (xi) to determine whether or not to apply any insurance proceeds for
any property to the restoration of Partnership property or to distribute the
same;
          (xii) to purchase, lease, rent, or otherwise acquire or obtain the
right to use machinery, equipment, tools, materials. and all other kinds and
types of personal property that may in any way be deemed necessary, convenient,
or advisable in connection with carrying on the business of the Partnership;
          (xiii) to guarantee the payment of money or the performance of any
contract or obligation of any person, firm, or corporation on behalf of the
Partnership; and
          (xiv) to enter into, make and perform all contracts, agreements and
other undertakings, to execute all other instruments of any kind or character
and to perform any and all other acts that the General Partner determines to be
necessary, advisable or incidental to the carrying out of the foregoing objects
and purposes.
          3.1.2 The General Partner shall use ordinary care and reasonable
diligence in carrying out the affairs of the Partnership. Except as otherwise
provided in Section 1.9.1 of this Agreement, the General Partner shall not be
liable to the other Partners for any mistake of judgment, any action taken in
good faith on behalf of the Partnership or for any loss due to the negligence,
fraud or willful misconduct of any employee, broker or agent of the Partnership
who was selected, engaged or employed by the General Partner, provided that such
employee, broker or agent was selected, engaged or retained by the General
Partner with reasonable care. The General Partner may consult with legal counsel
for the Partnership selected by it on matters relating to the Partnership, and
any action taken or omitted to be taken by it in good faith in reliance and in
accordance with the opinion or advice of such counsel shall be full protection
and justification to it with respect to the action taken or omitted to be taken.
          3.1.3 The General Partner shall not be obligated to devote
substantially all of its time and effort Partnership and its affairs.

10



--------------------------------------------------------------------------------



 



     3.2 Restrictions and Limitations on Powers of the General Partner.
          3.2.1 The General Partner shall have no authority to:
          (a) Alter the purposes of the Partnership as set forth in Section 1.3
above;
          (b) Do any act in contravention of the Certificate of Limited
Partnership or of this Agreement;
          (c) Possess any Partnership property or assign the rights of the
Partnership in specific Partnership property for other than a Partnership
purpose; and
          (d) Borrow money from the Partnership.
          3.2.2 Even if authorized by Section 3.1, the General Partner shall
have no authority to do any of the following on behalf of the Partnership
without the prior approval of ALLC for so long as (x) ALLC is a Limited Partner
herein, (y) Robert P. Rothenberg, a member of ALLC, personally remains a member
of ALLC, and (z) after the Control Date under the Contribution Agreement, Robert
P. Rothenberg and his designees have control of the Board of Directors of the
General Partner in accordance with the Contribution Agreement (the following are
hereinafter referred to as “Major Decisions”):
          (a) purchase, sell, lease or otherwise acquire an interest in real
property;
          (b) obtain, increase, modify, consolidate, guarantee or extend any
loan or other obligation, whether secured or unsecured, affecting the
Partnership; provided, however, that the General Partner may, without the
approval of ALLC (i) refinance any loan at maturity thereof, (ii) refinance a
loan prior to maturity thereof if the new loan will he made by a third party,
institutional lender, or (iii) refinance a recourse obligation of the
Partnership with a non-recourse obligation or refinance a recourse obligation
with a recourse obligation in an equal or lesser principal amount;
          (c) admit a new or substitute partner to the Partnership;
          (d) change the business plan of the Partnership or do any act in
contravention of this Agreement or which would make it impossible or
unreasonably burdensome to carry on the business of the Partnership;

11



--------------------------------------------------------------------------------



 



          (e) dissolve, liquidate or otherwise terminate the Partnership;

          (f) merge or consolidate the Partnership with any other entity;
          (g) file a petition in bankruptcy, seek the appointment of a receiver
or make an assignment for the benefit of creditors on behalf of the Partnership
or take any similar action under any state insolvency law or acquiesce in the
taking of any such action by any Partner hereunder in respect of the
Partnership; or
          (h) amend this Agreement or the Certificate of Limited Partnership.
     3.3 The Limited Partners Have No Management Powers.
          3.3.1 The Limited Partners shall have no voice or participation in the
management or operation of the Partnership business, and no power to (i) bind
the Partnership or to act on behalf of the Partnership in any manner whatsoever,
except as is specifically authorized by Section 3.2.2 or 8.1(b) of this
Agreement, or (ii) perform any actions prohibited to limited partners under the
Law or the laws of other jurisdictions in which the Partnership conducts
business.
     3.4 Compensation of the General Partner; Reimbursement for Expenses.
          3.4.1 The General Partner shall not be entitled to compensation for
acting as general partner of the Partnership. If and to the extent the General
Partner or an Affiliate thereof acts as property manager for Partnership
property, it shall be entitled to reasonable compensation therefor.
Notwithstanding the foregoing, National Income Realty Trust, an Affiliate of the
General Partner, shall be entitled to an asset management fee for its services
rendered and to be rendered to the Partnership in an amount equal to one (1%)
percent of “Gross Monthly Collections” as defined in the Management Agreement
between the Partnership and APA Management LLC, made of even date herewith. The
asset management fee shall be paid monthly in arrears, and, if required by any
lender, shall be subordinated to a loan made by such lender.
          3.4.2 All costs and expenses actually incurred in connection with the
organization of the Partnership and the ongoing operation or management of the
business of the Partnership shall be borne by the Partnership. The General
Partner shall be entitled to prompt

12



--------------------------------------------------------------------------------



 



reimbursement for all out-of-pocket costs and expenses incurred by the General
Partner or its agents, attorneys or advisors in connection with such
organization, operation and management.
     3.5 Indemnification. The General Partner and its officers, directors,
employees, shareholders, agents and Affiliates shall be indemnified and held
harmless by the Partnership (but not by any Limited Partner except to the extent
of its capital contributions) to the fullest extent permitted by law from and
against any and all claims, demands, liabilities, costs, damages and causes of
action of any nature whatsoever arising out of or in connection with the
transactions contemplated by this Agreement or the General Partner’s management
of the Partnership’s affairs; provided, however, that such indemnification shall
not apply with respect to liabilities arising out of those acts for which the
General Partner may be held liable pursuant to Section 3.12 of this Agreement.
The indemnification authorized by this Section shall include, without
limitation, payment of (i) reasonable attorneys’ fees or other expenses incurred
in connection with settlement or in defense of any legal proceeding and (ii) the
removal of any liens affecting the property of the indemnitee. Such attorneys’
fees and expenses shall be paid by the Partnership as they are incurred upon
receipt, in each case, of an undertaking by or on behalf of the indemnified
Person to repay such amounts if it is ultimately determined that such Person is
not entitled to indemnification with respect thereto and, in the case of an
indemnified Person which is an entity having limited liability and without
adequate net assets to repay such amounts if it is ultimately determined that
such Person is not entitled to indemnification with respect thereto, of an
undertaking by a principal or affiliate thereof having adequate net assets to
repay such amounts. The indemnification rights contained in this section shall
be cumulative of, and in addition to, any and all rights, remedies and recourses
to which the General Partner, its officers, directors, employees, shareholders,
agents and Affiliates may be entitled, whether pursuant to the provisions of
this Agreement, at law or in equity. Indemnification hereunder shall be made
from assets of the Partnership and no Partner shall be personally liable to any
indemnitee.
     3.6 Partners May engage in Other Activities. The General Partner, the
Limited Partners and their respective Affiliates (and their respective officers,
directors, shareholders and employees) shall have the right to engage in any
other business (including, but not limited to,

13



--------------------------------------------------------------------------------



 



acting as a partner in any other partnership formed for purposes similar to the
purposes of the Partnership) and to compete directly or indirectly, with the
business of the Partnership, and neither the Partnership nor any Partners shall
have any rights or claims as a result of such activities; provided, however,
that at any time that ALLC is a Partner herein, Robert P. Rothenberg (“RR”), an
Affiliate of the General Partner, agrees that his principal business activity
shall be a combination of locating residential real property located in the
Northeastern United States for acquisition by the Partnership and managing,
directly or indirectly, the property of the Partnership. Without the prior
consent of the General Partner, RR shall not, directly or indirectly, (i) invest
in any real property requiring active management by RR, or (ii) invest or engage
in any activity that will require a material commitment of time. PB expressly
consents to RR investing or engaging in the properties and activities set forth
on Exhibit D attached hereto, serving on the Board of Directors of PB, acting as
President of PB and acting in any capacity whatsoever with respect to property
of the Partnership.
     3.7 Certain Tax Matters.
          3.7.1 The General Partner shall engage an accountant to prepare at the
expense of the Partnership all tax returns and statements, if any which must be
filed by or on behalf of the Partnership.
          3.7.2 The General Partner shall be the “tax matters partner” of the
Partnership as defined in Section 6231(a)(7) of the Internal Revenue Code of
1986, as amended (“Code”), shall perform all duties imposed by sections 6222
through 6232 of the Code and shall have the power to take all actions
contemplated by such sections.
          3.7.3 The General Partner shall give prompt notice to the Limited
Partners upon receipt of advice that the Internal Revenue Service intends to
examine Partnership income tax returns for any years.
          3.7.4 The Limited Partners shall furnish the General Partner with such
information as the General Partner may reasonably request to permit it to
provide the Internal Revenue Service with sufficient information to allow proper
notice to the parties in accordance with section 6223 of the Code.

14



--------------------------------------------------------------------------------



 



          3.7.5 No Partner shall file, pursuant to section 6227 of the Code, a
request for an administrative adjustment of Partnership items for any
Partnership taxable year without first notifying the other Partners. If the
other Partners agree with the requested adjustment, the General Partner shall
file the request for administrative adjustment on behalf of the Partnership. If
the Partners do not reach agreement within thirty (30) days or within the period
required to timely file the request for administrative adjustment., if shorter,
any one may file a request for administrative adjustment on its own behalf. If,
under section 6227 of the Code, a request for an administrative adjustment must
be filed on behalf of the Partnership, the General Partner shall also file such
a request on behalf of the Partnership under the circumstances set forth in the
preceding sentence.
          3.7.6 If any Partner intends to file a petition under section 6226 or
6228 of the Code with respect to any Partnership item or other tax matters
involving the Partnership, the party so intending shall notify the other
Partners of such intention and the nature of the contemplated proceeding. Such
notice shall be given within a reasonable time to allow the other Partners to
participate in the choosing of the forum in which such petition will be filed.
If the Partners do not agree on the appropriate forum, the petition shall be
filed in the United States Tax Court. If any Partner intends to seek review of
any court decision rendered as a result of the proceeding instituted under the
preceding part of this section, such party shall notify the other of such
intended action.
          3.7.7 The General Partner shall not bind the Limited Partners to a
settlement agreement without first notifying all of the Limited Partners. If any
Partner enters into a settlement agreement with the Secretary of the Treasury
with respect to any Partnership items, as defined by section 6231(a)(3) of the
Code, it shall notify the others of such settlement agreement and its terms
within thirty (30) days from the date of settlement.
          3.7.8 The provisions of this Section 3.7 shall survive the termination
of the Partnership or the termination of any party’s interest in the
Partnership.
          3.7.9 The General Partner agrees to use its best efforts to meet all
requirements of the Code and currently applicable regulations, rulings and other
procedures of the Internal

15



--------------------------------------------------------------------------------



 



Revenue Service to ensure that the Partnership will be classified for Federal
Income tax purposes as a partnership and not as an association taxable as a
corporation.
ARTICLE 4
CASH DISTRIBUTIONS
     4.1 Net Cash Flow. Subject to the provisions of Sections 4.3 and 8.3, the
General Partner shall distribute or cause to be distributed to the Partners, at
such times and in such amounts as the General Partner may determine, in
accordance with Section 4.2, the excess, if any of the amounts described in
Section 4.1.1 over the amounts described in Section 4.1.2 (“Net Cash Flow”).
          4.1.1 The aggregate amount of all cash receipts of all kinds received
by the Partnership from all sources, including without limitation (a) rentals,
(b) interest and principal payments, (c) a sale, exchange or other disposition,
or financing or refinancing, of all or any portion of Partnership property or
any interest therein, (d) loans and capital contributions, and (e) a recovery
for the destruction or other casualty loss of any portion of Partnership
property, all as determined on a cash basis.
          4.1.2 All cash disbursements of the Partnership, including without
limitation (a) the reimbursements and fees described in Section 3.4;
(b) management fees, leasing fees, brokerage commissions, legal fees, accounting
fees and the fees or costs of any other professionals or services incurred in
connection with the Partnership business; (c) taxes; (d) all costs or expenses
paid in connection with any sale or refinancing, realization or other
disposition, including, without limitation, brokerage commissions, commitment
fees, standby fees, mortgage taxes, transfer taxes or charges, title insurance
premiums, counsel fees, collection costs, recording charges and appraisal fees;
(e) amounts used or to be used in connection with repairs, alterations,
additions, improvements or replacements, made or to be made, including, without
limitation, any repair, improvement, replacement or addition required to be made
as a result of any casualty or as a condition of sale, condemnation or
refinancing; (f) amounts used to acquire real or personal property; and
(g) amounts reserved in the General Partner’s sole discretion. If the General
Partner shall determine that any reserve described above is no longer necessary,
funds so

16



--------------------------------------------------------------------------------



 



reserved shall be distributed to the Partners in the same proportion which would
have been determined if such funds had been distributed pursuant to Section 4.2
at the time of placement in the reserve.
     4.2 Allocation of Net Cash Flow. Net Cash, Flow distributable in accordance
with Section 4.1 shall be distributed to the Partners as follows:
          4.2.1 First, to PB until such time as PB has received a return on its
Unreturned Capital Contribution at the rate of ten and one-half percent (10
1/2%), compounded monthly;
          4.2.2 Next, to PB until PB has received an amount equal to its
Unreturned Capital Contribution;
          4.2.3 Next, to the Partners to the extent of and in proportion to
their respective Unreturned Capital Contributions; and
          4.2.4 Next, to the Partners in proportion to their respective
Percentage Interests.
     4.3 Limitation on Distributions.
          4.3.1 In order to comply with Section 1446 of the Code, and the
regulations, revenue rulings, revenue procedures and administrative
announcements promulgated thereunder (“Section 1446”), the Partnership shall
withhold an amount otherwise distributable to a Partner hereunder, and shall
apply the amount so withheld as required by Section 1446, unless the Partner
shall have delivered to the Partnership either the certification annexed hereto
as Exhibit B (if such Partner is an individual) or the certification annexed
hereto as Exhibit C (if such Partner is a corporation, trust, Estate or
partnership) unaltered and dated and executed exactly as required thereby.
Notwithstanding the preceding sentence, a certification property delivered to
the Partnership shall not be effective to prevent withholding if the Partnership
shall have received the certification more than three years preceding the dare
of a distribution or if the Partnership has actual knowledge that the Partner is
not a “United States person” as that term is defined in Section 7701(a)(30) of
the Code.
          4.3.2 Notwithstanding Section 4.2, Net Cash Flow from a transaction
which is a part of the liquidation of the Partnership in accordance with
Section 8.3, together with other funds remaining to be distributed at such time
shall be distributed to the Partners no later than the

17



--------------------------------------------------------------------------------



 



later of (a) the end of the taxable year of the Partnership in which such
liquidation occurs or (b) within 90 days after the date of such liquidation
event, after payment of all Partnership liabilities and expenses (or adequate
provision therefor) in accordance with Section 8.3, except that in no event
shall the distribution to a Partner exceed the positive balance in such
Partner’s Capital Account after giving effect to all allocations to such Partner
under Article 5, assuming however distribution of such liquidation proceeds in
accordance with Section 4.2, so that liquidation proceeds shall be distributed
in accordance with each Partner’s positive Capital Account balance (within the
meaning of Treasury Regulation Section 1.704-1(b)(2)(ii)(b) as in effect on the
date hereof).
ARTICLE 5
ALLOCATION OF TAXES; SPECIAL ALLOCATIONS
     5.1 Definition or Net Profits and Net Losses. “Net Profits” or “Net
Losses”, as the case may be, shall mean, for any fiscal year of the Partnership,
the net profit or net loss of the Partnership determined for Federal income tax
purposes, but including as an item of income or gain any such item which is
earned by the Partnership during such year and is exempt from Federal income
tax, and deducting the amount of any expenditures incurred by the Partnership
during such fiscal year that are described in Section 705(a)(2)(B) of the Code
or the corresponding provisions of any subsequent law and excluding any items
that are specially allocated under Section 5.4 hereof.
     5.2 Allocation of Net Profits. For each fiscal year of the Partnership, Net
Profits shall be allocated to the Partners as follows:
          (i) First, to those Partners who have been allocated Net Losses
pursuant to this Article 5 not theretofore taken into account hereunder, in the
proportions of and to the extent of such Net Losses;
          (ii) Next, to those Partners having negative Capital Account balances,
to the extent of and in proportion to such balances;

18



--------------------------------------------------------------------------------



 



          (iii) Next, to the Partners in proportion to their Percentage
Interests; provided, however, if and to the extent Net Cash Flow for the
applicable fiscal year of the Partnership has not been or will not be
distributed pursuant to Section 4.2.4, Net Profits for such fiscal year shall be
allocated to the Partners in the same proportions that Net Cash Flow has or will
be distributed to the Partners for that fiscal year.
     5.3 Allocation of Net Loss. For each fiscal year of the Partnership, Net
Loss shall be allocated to the Partners as follows:
          (i) First, to those Partners who have been allocated Net Profits
pursuant to this Article 5 not theretofore taken into account hereunder, to the
extent of and in proportion to the amount of such Net Profits;
          (ii) Next, to those Partners having positive Capital Account balances,
to the extent of and in proportion to such balances; and
          (iii) To the Partners in proportion to their Percentage Interests.
          5.3.3 Notwithstanding the foregoing, if the allocation of Net Loss to
a Partner would create or increase a Qualified Income Offset Amount (as
hereinafter defined in Section 5.4.4), there shall be allocated to such Partner
only that amount of Net Loss as will not create or increase a Qualified Income
Offset Amount. In the event some but not all of the Partners would have a
Qualified Income Offset Amount as a consequence of an allocation of Net Loss,
the limitation set forth in this Section 5.3 shall be applied on a
Partner-by-Partner basis so as to allocate the maximum permissible Net Loss to
each Partner under Treasury Regulation Section 1.704-1(b)(2)(ii)(d). All Net
Losses in excess of the limitation set forth in this Section 5.3 shall be
allocated to the General Partner.
     5.4 Special Allocations.
          5.4.1 If at any time other than the end of a fiscal year of the
Partnership a Partner shall withdraw from or be admitted to the Partnership, or
shall transfer all or a part of its interest in the Partnership, or a shift in
the Percentage Interest of the Partners shall occur as the result of any other
occurrence, the allocable share of the various items of Partnership income,

19



--------------------------------------------------------------------------------



 



gain, loss, deduction and credit shall be allocated, to the extent permitted by
the Code, among the Partners in the same ratio as the number of days in the year
respectively before and after the transfer or shift is recognized by the
Partnership bears to the actual number of days in the entire fiscal year.
          5.4.2 Notwithstanding any other provision of this Agreement to the
contrary, if there is a net decrease in Partnership Minimum Gain (as defined in
Treasury Regulation Section 1.704-2(d)) during any fiscal year of the
Partnership, then there shall be specially allocated to each Partner items of
Partnership income and gain for such year (and, if necessary, subsequent fiscal
years) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain (determined in accordance with Treasury
Regulation Section 1.704-2(g)). The items to be so allocated shall be determined
in accordance with Treasury Regulation Section 1.704-2(f)(6) and
1.704-2(j)(2)(i) and (iii). This Section 5.4.2 is intended to comply with the
minimum gain chargeback requirement in Treasury Regulation Section 1.704-2(f)
and shall be interpreted consistently therewith.
          5.4.3 Notwithstanding any other provision of this Agreement to the
contrary, if there is a net decrease in Partner Minimum Gain during any fiscal
year, then each Partner shall be specially allocated items of Partnership income
and gain for such year (and, if necessary, for subsequent fiscal years) in an
amount equal to that Partner’s share, if any (determined in accordance with
Treasury Regulation Section 1.704-2(i)(4)), of the net decrease in Partner
Minimum Gain. The items to be so allocated shall be determined in accordance
with the provisions of Treasury Regulation Section 1.704-2(i)(4) and
1.704-2(j)(2)(i). As used herein, the term “Partner Minimum Gain” means Partner
nonrecourse debt minimum gain, as defined in Treasury Regulation Section
1.704-2(i)(2) and determined in accordance with Treasury Regulation Section.
1.704-2(i)(3). This Section 5.4.3 is intended to comply with the minimum gain
chargeback requirement in Treasury Regulation Section 1.704-2(i) and shall be
interpreted consistently therewith.
          5.4.4 If during any fiscal year of the Partnership any Partner
receives any adjustment, allocation or distribution described in Treasury
Regulation Sections 1.704-

20



--------------------------------------------------------------------------------



 



1(b)(2)(ii)(d)(4), (5) or (6) and, as a result of such adjustment, allocation or
distribution, such Partner has a Qualified Income Offset Amount (as hereinafter
defined), then a pro rata portion of each item of Partnership income and gain
(including gross income) for such fiscal year or other period (and, if
necessary, for subsequent fiscal years) shall (prior to any Net Profits
allocation pursuant to Section 5.1 hereof) be allocated to such Partner in an
amount and manner sufficient to eliminate such Qualified Income Offset Amount as
quickly as possible; provided, however, that any allocation of income or gain
under this sentence shall be required only if and to the extent that such
Partner would have a Qualified Income Offset Amount after all other allocations
provided for in this Agreement have been tentatively made as if this
Section 5.4.4 were not contained herein. As used herein, the term “Qualified
Income Offset Amount” for a Partner means the excess, if any of (x) the negative
balance a Partner has in its Capital Account following an adjustment, allocation
or distribution described in the preceding sentence, over (y) the maximum amount
that it is obligated (or is deemed to be obligated) to restore to the
Partnership as determined in accordance with Treasury
Regulation Sections 1.704-1(b)(2)(ii)©, 1.704-2(g)(1) and 1.704-2(i)(5). This
Section 5.4.4 is intended to satisfy the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.
          5.4.5 Notwithstanding any other provision of this Agreement to the
contrary, Partnership losses, deductions, and. Code Section 705(a)(2)(B)
expenditures that are attributable to a particular Partner Nonrecourse Liability
(as determined under Treasury Regulation Section 1.704-2(i)(2)) shall be
specially allocated to the Partner(s) who bear the economic risk of loss for
such liability. As used herein, the term “Partner Nonrecourse Liability” has the
meaning ascribed thereto in Treasury Regulation Section 1.704-2(b)(4). This
Section 5.4.5 is intended to comply with the allocation provision of Treasury
Regulation Section 1.704-2(i)(1) and shall be interpreted consistently
therewith.
          5.4.6 Nonrecourse deductions (as defined in Treasury
Regulation Section 1.704-2(b)) for any fiscal year shall be allocated in
proportion to the Partners’ Percentage Interests.

21



--------------------------------------------------------------------------------



 



          5.4.7 This allocations set forth in Sections 5.4.2, 5.4.3, 5.4.4,
5.4.5, and 5.4.6 of this Agreement (the “Regulatory Allocations”) are intended
to comply with certain requirements of the Treasury Regulations including
Sections 1.704-1(b) and 1.704-2 thereof. The Regulatory Allocations may not be
consistent with the manner in which the Partners intend to divide Partnership
distributions. Accordingly, the General Partner shall cause the Partnership to
allocate future Net Profits, Net Loss, and other items among the Partners so as
to prevent the Regulatory Allocations from distorting the manner in which
Partnership distributions will be divided among the Partners pursuant to this
Agreement to the extent permitted under the Treasury Regulations.
     5.5 Negative Capital Accounts. No Partner shall be required to pay to the
Partnership or to any Partner any deficit existing at any time in any Partner’s
Capital Account, upon dissolution or otherwise.
     5.6 Section 704(c) Allocations. For Federal income tax purposes, all items
of income gain, loss, deduction or credit shall be allocated to the Partners as
provided herein; provided, however, that if the Book Value (as hereinafter
defined) of any Asset differs from its adjusted basis for tax purposes, then
items of income, gain, loss, deduction or credit, for tax purposes, shall be
allocated among the Partners in a manner determined by the General Partner that
takes account of the variation between the adjusted basis of the property for
tax purposes and its Book Value in the manner provided for under Section 704(c)
of the Code and the regulations promulgated thereunder. For purposes of this
Agreement, “Book Value” of an asset shall mean the value of an asset on the
books and records of the Partnership (as adjusted pursuant to Section 3.3.3)
except that the initial Book Value of an asset contributed’ to the Partnership
shall be the amount credited to the Capital Account of the contributing Partner
with respect to such contribution.
ARTICLE 6
BOOKS, RECORDS, REPORTS AND ACCOUNTS
     6.1 Books and Records. At all times during the continuance of the
Partnership, the General Partner shall keep or cause to be kept full and true
books of account, in which shall be

22



--------------------------------------------------------------------------------



 



entered fully and accurately each transaction of the Partnership. The
Partnership shall keep its books and records on the same method of accounting
employed for tax purposes. The fiscal year of the Partnership shall be the
calendar year. The General Partner shall also cause to be prepared and filed all
Federal, state and local tax returns required of the Partnership.
     6.2 Retention of Books and Records.
          6.2.1 The Partnership shall continuously maintain:
                (A) A current list of the full name and last known business or
residence address of each Partner set forth in alphabetical order together with
the contribution and the share in profits and losses or each Partner;
                (B) A copy of the Certificate of Limited Partnership and all
certificates of amendments thereto, together with executed copies of any powers
of attorney pursuant to which any such certificate has been executed;
                (C) Copies of the Partnership’s Federal, state and local income
tax or information returns and reports, if any, for the six most recent taxable
years;
                (D) Copies of this Agreement and all amendments thereto;

                (E) Financial statements of the Partnership for the six most
recent fiscal years;
                (F) The Partnership’s books and records for at least the current
and past three fiscal years; and
                (G) Such additional books and records as are necessary for the
operation of the Partnership.
          6.2.2 Any records maintained by the Partnership in the regular course
of its business may be kept on, or be in the form of, punch cards, magnetic
tape, photographs, micrographics, or any other information storage device,
provided that the records so kept can be converted into clearly legible written
form within a reasonable period of time.
     6.3 Limited Partners’ Rights Regarding Books, Records, and Tax Information.
          6.3.1 Each Limited Partner has the right upon reasonable request:
                (A) To inspect and copy during normal business hours, at the
Limited Partner’s expense, any of the Partnership’s records required to be kept
by the Partnership.

23



--------------------------------------------------------------------------------



 



                (B) To obtain from the General Partner promptly after becoming
available, at the Partnership’s expense, a copy of the Partnership’s Federal,
state, and local income tax or information returns for each year.
          6.3.2 The General Partner shall send to each Partner within ninety
(90) days after the end of each taxable year or as soon as such information is
available such information as is necessary for each Partner to complete Federal
and state income tax or information returns.
          6.3.3 The Partner and the Partner’s representatives shall not divulge
to any other Person any confidential or proprietary data, information or
property or any trade secrets of the Partnership discovered in any inspection of
the Partnership’s books and records.
     6.4 Reports. The General Partner shall cause the accountants for the
Partnership, with the assistance of the General Partner, to make available a
certified annual statement to each of the Limited Putters no later than one
hundred twenty (120) days after the close of the Partnership’s fiscal year. The
statement shall contain a balance sheet as of the end of the fiscal year, an
income statement and a statement of partners’ equity and of changes in financial
position for the fiscal year.
     6.5 Bank Accounts. The Partnership shall establish and maintain accounts in
financial institutions (including, without limitation, national or state banks,
trust companies, or savings and loan institutions) in such amounts as the
General Partner may deem necessary from time to time. The funds of the
Partnership shall be deposited in such accounts and shall not be commingled with
the funds of the General Partner or any affiliate thereof.
     6.6 Goodwill. No value shall be placed for any purpose upon the
Partnership’s name or the right to its use, or upon the goodwill of the
Partnership or its business. Upon termination or dissolution of the Partnership,
neither the Partnership’s name, nor the right to its use, nor the goodwill of
the Partnership, shall be considered as an asset of the Partnership.
     6.7 Election Under Section of the Code. In the event of any transaction
described in Section 743(b) of the Cede and permitted by the provisions of this
Agreement, the Partnership shall, upon the timely written request of the Person
succeeding to a Partnership interest in such transaction, make the election
provided for in Section 754 of the Code.

24



--------------------------------------------------------------------------------



 



ARTICLE 7
ASSIGNMENT OF INTERESTS
     7.1 Sale, Transfer, or Assignment of Interest of the General Partner. The
General Partner may not sell or transfer all or any part of its general
partnership interest in the Partnership without the prior consent of the other
Partners.
     7.2 Assignment by Limited Partner. A Limited Partner may not sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of all or
any portion of its limited partnership interest either voluntarily or by
operation of law (hereinafter collectively referred to as an “Assignment”),
except as follows:
          7.2.1 A Partner may make an Assignment of all or a portion of its
interest as a limited partner if such assignment is in compliance with this
Section 7.2 and Sections 7.5 to 7.6.
          7.2.2 A Limited Partner may make an Assignment of its interest as a
limited partner in the Partnership, provided that (a) the assignee shall not be
a natural person younger than 21 years of age nor a natural. person who shall
have been adjudged incompetent; (b) the Assignment shall be in writing and form
reasonably satisfactory to the General Partner; (c) the assignee shall have
agreed in writing in form reasonably satisfactory to the General Partner to be
bound by the terms of this Agreement; and (d) the General Partner shall have
consented in writing to the Assignment, which consent shall be in the sole
discretion of the General Partner.
          7.2.3 An assignee shall be required to reimburse the Partnership and
the General Partner in connection with such assignment to cover any legal fees,
accounting fees, overhead charges, and other fees or expenses incurred as a
result of any such assignment.
          7.2.4 The General Partner may require an opinion of counsel, in form
and substance satisfactory to it in its sole discretion, by experienced counsel,
to the effect (i) that the proposed assignment will be in compliance with
applicable securities laws, rules and regulations, (ii) that the proposed
assignment will not cause adverse tax consequences, and (iii) such other matters
as may be determined by the General Partner in its reasonable discretion. The
fee for such opinion shall be the responsibility of the assignor.

25



--------------------------------------------------------------------------------



 



          7.2.5 Any purported assignment which is not in compliance with this
Agreement is null and void and of no force or effect whatsoever.
     7.3 Assignee’s Rights. An assignee or transferee of any portion of the
interest of a Partner shall be entitled to receive allocations and distributions
attributable to the interest acquired by reason of such assignment from and
after the Effective Date (as hereafter defined) of the assignment of such
interest to such assignee; however, anything herein to the contrary
notwithstanding, the Partnership and the General Partner shall be entitled to
treat the assignor of such interest of the Partner as the absolute owner thereof
in all respects, and shall incur no liability for allocations of net income, net
losses, or gain or loss on sale of Partnership property, or transmittal or
reports and notices required to be given to Partners hereunder which are made in
good faith to such assignor until such time as the written assignment has been
received by the Partnership, approved and recorded on its books and the
Effective Date of the assignment has passed. The “Effective Date” of an
assignment shall be that date specified in the written instrument whereby the
General Partner consents to the assignment, which date shall not be later than
sixty (60) days following receipt by the General Partner of a written notice of
assignment and the fulfillment of all conditions precedent to such assignment
provided for in this Agreement.
     7.4 Assignment of Rights to Distributions by Limited Partners. No Limited
Partner shall assign the right to receive any distributions applicable to its
Partnership interest, and any such assignment of distributions shall be null and
void and not binding on the General Partner or the Partnership.
     7.5 Death, Incompetency or Bankruptcy of a Limited Partner. The death,
adjudication of incompetency, dissolution or bankruptcy of a Limited Partner
shall not dissolve the Partnership. Except as set forth in this Agreement, the
Limited Partner’s executor, administrator, guardian, conservator, or other legal
representative may exercise all of the Limited Partner’s rights and shall be
responsible for all of the Limited Partner’s obligations hereunder.
Notwithstanding the foregoing, in the case of the bankruptcy of a Limited
Partner, the Partnership may at any time, in the discretion of the General
Partner, redeem any such interest in

26



--------------------------------------------------------------------------------



 



the Partnership by payment to the holder of such interest of its Capital Account
balance. The purchase price shall be paid in such manner and at such time as is
mutually agreed upon by the Partnership and the terminated Partner or its
representative.
     7.6 Admission of Additional Limited Partners.
          (a) Additional Limited Partners may be admitted to the Partnership in
accordance with the terms of this Agreement with the consent of the General
Partner.
          (b) The admission of an additional Limited Partner pursuant to this
Section 7.6 shall be effective when (i) such additional Limited Partner shall
have executed and delivered to the Partnership a counterpart of this Agreement
setting forth on Exhibit A thereto its capital contribution, as amended so as to
appropriately reflect the admission of such additional Limited Partner,
(ii) such additional Limited Partner shall have made a capital contribution to
the Partnership in an amount for its Percentage Interest determined by the
General Partner in its sole discretion, and (iii) an amendment of the
Certificate shall have been duly filed if required by the Law.
     7.7 Buy-out. In the event that ALLC shall present to the General Partner a
bona fide contract (the “Contract”), together with a deposit of no less than the
higher of (1) $100,000 or (2) one (1%) percent of the purchase price (the
“Purchase Price”) contained in the Contract, for the purchase of the property of
the Partnership for cash, and if the General Partner shall refuse within ten
(10) business days (the “Cutoff Date”) to execute and deliver the Contract to
the buyer set forth therein, then the General Partner or its designee shall be
obligated to purchase the interest of ALLC for the “Liquidation Value” of said
interest(s). “Liquidation Value” shall mean the amount that ALLC would receive
if (1) the Partnership’s property were sold for the Purchase Price, (2) all
Partnership debts, expenses and liabilities were paid in full (including the
closings costs of the sale which shall be presumed to be four (4%) percent of
the Purchase Price), and (3) the Partnership were liquidated in accordance with
the terms of this Agreement and any other agreements between the Parties hereto
including, without limitation, any pledge agreements with respect to the
interest of ALLC in the Partnership then outstanding. The Liquidation Value
shall

27



--------------------------------------------------------------------------------



 



be paid by certified bank check or by wire of federal funds within ninety
(90) days of the Cutoff Date.
ARTICLE 8
DISSOLUTION, LIQUIDATION AND TERMINATION
OF THE PARTNERSHIP
     8.1 Dissolution. The Partnership shall be dissolved upon the happening of
the first of the following to occur:
          (a) On the date designated by the General Partner and approved by all
of the Limited Partners;
          (b) Upon the sale or other divestiture of all or substantially all of
the property of the Partnership unless (i) the Partnership receives stock,
partnership interests, a purchase money note and/or a mortgage or other
indebtedness or interest in connection with such sale, or (ii) the property is
exchanged under Section 1031 of the Code.
          (c) Upon entry of a decree of judicial dissolution of the Partnership;
or

          (d) At 5:00 p.m., December 31, 2075.
     8.2 Insolvency. If the General Partner shall (i) be adjudicated bankrupt,
(ii) suffer or permit a receiver to be appointed to hold or administer any
substantial portion of its assets and such appointment shall remain in effect
for 30 days, (iii) make an assignment for the benefit of creditors, (iv) file a
petition bankruptcy or for an arrangement with its creditors under the
provisions of any Federal or state bankruptcy statute or other statute for the
relief of debtors, or (v) admit by a pleading the material allegations of any
bankruptcy petition or similar pleading filed against it, then the interest of
such General Partner, as such, shall automatically terminate and,
notwithstanding any other provision of this Agreement, such former General
Partner shall thereafter have no right to participate in any manner in the
management of the Partnership’s business or in any decision, consent or approval
affecting any transaction or proposed transaction whatsoever.

28



--------------------------------------------------------------------------------



 



     8.3 Liquidation.
          8.3.1 Upon the dissolution of the Partnership as provided in
Section 8.1, the Partnership shall be liquidated as hereinafter set forth. Each
of the Partners shall be furnished with a statement, reviewed by the
Partnership’s independent accountants, which shall set forth the assets and
liabilities of the Partnership as of the date of the Partnership’s dissolution.
The General Partner or, if there is no general partner. a liquidating agent
selected by a majority in interest of the Limited Partners, shall as promptly as
practicable liquidate the assets of the Partnership, close out all positions,
pay or discharge all debts, liabilities and obligations of the Partnership, and
retain such reserves as are deemed necessary for any unforeseen and contingent
liabilities in accordance with Section 8.3.4. The General Partner or such
liquidating agent, as the case may be, shall then allocate and distribute the
remaining proceeds in cash as follows:
          (i) to the payment of the expenses of liquidation, including such
reasonable fee to the General Partner or liquidating agent, as the case may be,
as the Limited Partners shall reasonably approve;
          (ii) to the payment of the debts and liabilities of the Partnership to
third parties in the order of priority provided by law;
          (iii) to the repayment of any loans or advances that may have been
made to the Partnership by any Partner; but if the amount available for such
repayment shall be insufficient to repay all such loans and advances, then
repayment shall be made on a pro rata basis in accordance with the aggregate
dollar amounts of loans made by each Partner; and
          (iv) to each Partner, pursuant to and in accordance with Section 4.3.2
the balance of its Capital Account, but if the funds available therefor are
insufficient to repay such amounts or are in excess of such amounts, then on a
pro rata basis in accordance with the Percentage Interests; provided, however,
if the Partnership is dissolved and liquidated for any reason at any time before
it has owned one thousand (1,000) apartment units, then the Percentage Interests
shall be as follows notwithstanding anything to the contrary contained herein:

         
PB
    80 %
ALLC
    20 %

29



--------------------------------------------------------------------------------



 



          8.3.2 Upon dissolution and liquidation, each Limited Partner shall
look solely to the assets of the Partnership for the return of his Capital
Contribution, and shall be entitled only to a cash distribution of Partnership
Assets in return thereof, unless otherwise allowed by the General Partner or
liquidating agent in accordance with Section 8.4. If the Partnership property
remaining after the payment or discharge of the debts and liabilities of the
Partnership is insufficient to return the contribution of each Limited Partner,
such Limited Partner shall have no recourse against the General Partner or any
other Limited Partner.
          8.3.3 Notwithstanding anything to the contrary herein, the General
Partner may retain such amounts as it deems reasonably necessary as a reserve
for any contingent liabilities or obligations of the Partnership, which amount
shall be paid over to a bank or trust company in New York, New York, as escrow
agent to be held by it for the discharge of liabilities of the Partnership and
the distribution of the balance, if any, among the Partners in the same manner
and proportion as hereinabove provided for in this Section.
     8.4 Distribution in Kind or Sale.
          8.4.1 In the event that any asset of the Partnership is not sold
within eighteen (18) months of the occurrence of the event effecting the
dissolution, the General Partner (if then existing) or liquidating agent shall
promptly thereafter offer to the Limited Partners in satisfaction of such
Partners’ rights to their liquidating distribution the option either to
(1) acquire ownership of any asset then held by the Partnership by means of a
distribution in kind; or (2) sell any asset then held by the Partnership to a
Partner or any designee thereof (the “Buyer”) for an amount and upon such terms
as all of the Partners shall agree; (3) allow the General Partner, as
liquidating trustee, or liquidating agent to continue to wind up the affairs of
the Partnership in accordance with the terms of this Agreement; or (4) any
combination of the foregoing.
          8.4.2 If the General Partner or liquidating agent determines that a
portion of the Partnership’s assets should be distributed in kind to the
Partners prior to the expiration of eighteen (18) months from the event
effecting dissolution, it shall obtain an independent appraisal of the fair
market value of each such asset as of a date reasonably close to the date of
liquidation. Any unrealized appreciation or depreciation with respect to any
asset to be

30



--------------------------------------------------------------------------------



 



distributed in kind shall be allocated among the Partners (in accordance with
the provisions of Article 5, and assuming that the assets were sold for the
appraised value), and taken, into consideration in determining the balance in
the Partners’ Capital Accounts as of the date of final liquidation in accordance
with Section 4.3.3. Distribution of any such asset in kind to a Partner shall be
considered a distribution of an amount equal to the asset’s fair market value
for purposes of Section 8.3.
     8.5 Termination. The Partnership shall not terminate until all Partnership
property shall have been disposed of and the Partnership’s assets, after payment
of or due provisions for liabilities to the Partnership’s creditors, shall have
been distributed among the Partners as provided in this Agreement and until the
Certificate shall have been canceled. Notwithstanding the dissolution of the
Partnership, prior to the termination of the Partnership as aforesaid, the
business of the Partnership and the affairs of the Partners, as such, shall
continue to be governed by this Agreement.
     8.6 Reconstitution. Nothing contained in this Agreement shall impair,
restrict or limit the rights and powers of the Partners under the laws of the
State of Delaware and any other jurisdiction in which the Partnership is doing
business to reform and reconstitute themselves as a limited partnership
following dissolution of the Partnership either under provisions identical to
those set forth herein or any others which they may deem appropriate.
     8.7 Cancellation of Certificate of Limited Partnership. Upon the completion
of the distribution of Partnership assets as provided in this Article 8 and the
termination of the Partnership, the General Partner or liquidating agent shall
cause the Certificate of Limited Partnership of the Partnership to be canceled.
ARTICLE 9
FURTHER DOCUMENTS
     9.1 Execution by Limited Partners. At any time, upon the request of the
General Partner, each Limited Partner shall execute, acknowledge and swear to
any certificate required by the law of Delaware, any amendment to or
cancellation thereof required by law, and any

31



--------------------------------------------------------------------------------



 



certificate or affidavit of fictitious firm name, trade name or the like (and
any amendments or cancellations thereof) required by law to carry out the
purposes of, and which are consistent with, the purposes of this Agreement; and
the General Partner shall cause to be filed of record all such certificates and
instruments as shall be required so to be filed.
ARTICLE 10
MISCELLANEOUS
     10.1 Power of Attorney. Each Limited Partner hereby makes, constitutes and
appoints the General Partner and its officers, directors, employees, agents,
successors and assigns, its true and lawful attorney-in-fact with full power and
authority in its name, place and stead to make, complete, execute, sign,
acknowledge, deliver, file and record at the appropriate public offices such
documents as may be necessary or appropriate to carry out the provisions of this
Agreement, including all instruments which the General Partner deems to be in
the best interests of the Partnership to file and which are consistent with this
Agreement.
     10.2 Amendments. This Agreement may be amended, and any waiver, change,
modification, consent or discharge shall be effective, only by the written
agreement of the General Partner and all of the Limited Partners.
     10.3 Choice of Law. This Agreement shall be governed any construed in
accordance with the laws of the State of Delaware, applicable to agreements made
and to be performed entirely within such State, without regard to principles of
conflict of laws.
     10.4 Choice of Forum. The parties agree that none shall commence any
litigation against the other arising out of this Agreement or the termination
thereof except in a court located in the State of Delaware. Each party consents
to jurisdiction over it by and exclusive venue in such a court.
     10.5 Notices. Any notice or other communication required or which may be
given pursuant to this Agreement shall be in writing and shall be delivered
personally or telexed with a copy sent contemporaneously by mail, or sent by
certified, registered, or express mail or by nationally recognized overnight
courier service, postage prepaid, to the relevant address set forth for in the
heading or in the signature block of this Agreement. Any such notice or

32



--------------------------------------------------------------------------------



 



communication shall be deemed given when so delivered personally or telexed, or
if mailed or sent by overnight courier, on the earlier of the date of receipt or
two days after the date of mailing or sending.
     10.6 Entire Agreement. This Agreement contains the entire understanding of
the parties and supersedes and merges all prior and contemporaneous agreements
and discussions between the parties. Any and all representations or agreements
by any agent or representative of either party not contained in this Agreement
shall be null, void and of no effect. This Agreement may not be changed in any
way, except as provided in Section 11.2 of this Agreement.
     10.7 Severability. If for any reason any provision of this Agreement,
including but not limited to, any provision relating to termination of this
Agreement, shall be deemed by a court of competent jurisdiction to be legally
invalid or unenforceable in any jurisdiction to which it applies, the validity
of the remainder of the Agreement shall not be affected and such provision shall
be deemed modified to the minimum extent necessary to make such provision
consistent with applicable law, and, in its modified form, such provision shall
then be enforceable and enforced.
     10.8 Binding Agreement. This Agreement shall be binding upon the parties
and shall inure to the benefit of the undersigned parties and, except to the
extent provided herein, to their respective heirs, executors, personal
representatives, successors and lawful permitted assigns. Any reference in this
instrument to any party or Partner is made, such reference shall be deemed to
include a reference to the successors and assigns of such party or Partner as
expressly permitted in this Agreement.
     10.9 Waiver of Action for Partition. Each of the parties to this Agreement
irrevocably waives and forfeits during the term of the Partnership any and all
right that it may have to institute or maintain any action for partition with
respect to any property of the Partnership.
     10.10 Terminology. All personal pronouns used in this Agreement, whether
used in masculine, feminine or neuter gender, shall include all other genders,
and in the singular shall include the plural, and vice versa, as the context may
require.

33



--------------------------------------------------------------------------------



 



     10.11 Captions. The captions of this Agreement are for convenience and
reference only and in no way define, limit or describe the scope or intent of
this Agreement nor affect it in any way.
     10.12 Counterparts. This Agreement may be executed through the use of
separate signature pages or in any number of counterparts, and each of such
signature pages or counterparts shall, for all purposes, constitute one
agreement binding on all the parties, notwithstanding that all parties are not
signatories to the same counterpart.
     10.13 Disputes; Attorneys Fees. (a) All disputes and disagreements between
the parties shall be mediated as hereinafter set forth and no such disputes or
disagreements shall be subject to resolution by litigation.
          (b) Upon a bona fide dispute between any Partners as to any aspect of
this Agreement, either Partner may. issue a notice thereof to the other (a
“Disagreement Notice”). The Disagreement Notice shall describe the dispute or
disagreement and the resolution proposed by the party issuing the Disagreement
Notice. If a Disagreement Notice is properly issued, the parties shall meet in
good faith during the ten (10) day period after the Disagreement Notice has been
given (or such shorter period of time as shall reasonably be required under the
circumstances then existing) to resolve in a reasonable manner the dispute or
disagreement. Any dispute or disagreement which shall not be resolved by the
parties within said ten (10) day period shall be resolved by mediation through
JAMS/Endispute, Inc., 345 Park Avenue, New York, NY 10154. The mediator shall be
required to adopt the position of one of the parties to the dispute and shall
not be entitled to compromise the position of either party. The determination of
the mediator shall be conclusive and binding on all parties.
          (c) In the event of any mediation, litigation or other dispute
resolution process arising as a result of or by reason of this Agreement, the
prevailing party in any such process shall be entitled to, in addition to any
other damages assessed, its reasonable attorneys’ fees and expenses, and all
other costs and expenses incurred in connection with settling or resolving such
dispute. The attorneys’ fees which the prevailing party is entitled to recover
shall include fees for prosecuting or defending any appeal and shall be awarded
for any supplemental proceedings

34



--------------------------------------------------------------------------------



 



until the final judgment is satisfied in full. In addition to the foregoing
award of reasonable attorneys’ fees to the prevailing party, the prevailing
party in any lawsuit or mediation procedure shall be entitled to its reasonable
attorneys’ fees incurred in any post judgment proceedings to collect or enforce
the judgment. This attorneys’ fees provision is separate and several and shall
survive the merger of this Agreement into any judgment.
     IN WITNESS WHEREOF, the parties hereto intending to be legally bound, have
executed this Agreement of the day and year first above written.

              GENERAL PARTNER:
 
            PB ACQUISITION CORP.
 
       
 
  By:   /s/ William S. Friedman
 
       
 
      Name:
 
      Title: President
 
            LIMITED PARTNER:
 
            ANSONIA LLC
 
       
 
  By:   /s/ Richard S. Frary
 
       
 
      Name: Richard S. Frary
 
      Title: Managing Member
 
       
Solely for purposes of
  By:   /s/ Robert P. Rothenberg
 
       
Section 3.6 hereof:
      Name: Robert P. Rothenberg
 
      Title: Managing Member
/s/ Robert P. Rothenberg
       
 
       
Robert P. Rothenberg
       

35



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENTS

36



--------------------------------------------------------------------------------



 



EXHIBIT A

                      CAPITAL         PERCENTAGE     PARTNER   CONTRIBUTION  
INTEREST
 
               
PB
  $ 100       70 %
ALLC
  $ 0       30 %

37



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATION FOR INDIVIDUALS
     Section 1446 of the Internal Revenue Code of 1986, as amended, and the
regulations, revenue rulings, revenue procedures, and administrative
announcements promulgated thereunder (the “Code”), provide that a partnership
must withhold a tax equal to (a) the amount or the partnership’s effectively
connected taxable income (computed pursuant to Section 1446©) which is allocable
to foreign partners, multiplied by (b) such foreign partner’s highest marginal
federal income tax rate (presently 39.6% for individuals), but such withholding
is required only if such partner is a not a “United Stares person” as that term
is defined in Section 7701(a)(30) of the Code. To inform ___that the provisions
of Section 1446 do not apply, I ___hereby certify the following:
1. I am not a non-resident alien for purposes of U.S. income taxation or
otherwise not a “United States person” as defined in Section 7701(a)(30) of the
Code;
2. My U.S. taxpayer identification number (social security number) is ___, and
3. My home address is ___.
4. I hereby agree that if I become a non-resident alien or not a United States
person, I will notify the partnership within sixty (60) days of doing so.
5. I understand that this Certification may be disclosed to the Internal Revenue
Service by the partnership, and that any false statement I have made here could
be punished by fine, imprisonment, or both.
6. Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct, and complete.

         
Dated:
       
 
       
 
      Name:

38



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATION FOR ENTITIES
     Section 1446 of the Internal Revenue Code of 1986, as amended, and the
regulations, revenue rulings, revenue procedures, and administrative
announcements promulgated thereunder (the “Code”) provide that a partnership
must withhold a tax equal to (a) the amount of the partnership’s effectively
connected taxable income (computed pursuant to Section 1446 ©) which is
allocable to Foreign partners, multiplied by (b) such foreign partner’s highest
marginal federal income tax, rate (presently 35% for corporations), but such
withholding is required only if such partner is not a “United States person” as
that term is defined in Section 7701(a)(30) of the Code. To inform ___that the
provisions of Section 1446 do not apply, the undersigned hereby certifies on
behalf of ___the following:
1. ___is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, but is a “United States person” as that term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended;
2. ___’s U.S. employer identification number is ___.
3. ___’s office address is ___.
4. ___hereby agrees to notify the partnership within sixty (60) days of the date
___becomes a foreign person.
5. ___understands that this certification may be disclosed to the Internal
Revenue Service by the partnership, and that any false statement contained
herein could be punished by fine, imprisonment, or both.
6. Under penalties of perjury, I declare that I have examined the certification
and to the best of my knowledge and belief it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
___.

         
Dated:
       
 
       
 
      Name:
 
      Title:

39



--------------------------------------------------------------------------------



 



EXHIBIT D
Rothenberg — List of Projects Currently Under Management or in Contract
Shore Towers Condominium
500 West End Avenue
341 West 45th Street
Kennedy Road — Akron, Ohio
Van Dresser Building — Norwalk, Ohio
5-7 East 17th Street
252 Bleecker Street
Lima Distribution Center, Ohio
107 West 86th Street Apartments
Colchester Courtyards, CT
Emerald Pointe Apartments, CT
Gull Harbor Apartments, CT
Johnson House I & II, NJ

 